

117 HR 1656 IH: Treatment and Relief through Emerging and Accessible Therapy for PTSD Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1656IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Perry (for himself, Mr. Crenshaw, Mr. Zeldin, Mr. Taylor, Mr. Bishop of North Carolina, and Mr. Murphy of North Carolina) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Veterans Affairs and the Secretary of Defense to furnish stellate ganglion block to veterans and members of the Armed Forces with post-traumatic stress disorder, and for other purposes.1.Short titleThis Act may be cited as the Treatment and Relief through Emerging and Accessible Therapy for PTSD Act or the TREAT PTSD Act.2.Provision of stellate ganglion block to veterans and members of the Armed Forces with post-traumatic stress disorder(a)Provision to veterans(1)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1720K.Provision of stellate ganglion block for certain veterans(a)In generalThe Secretary shall furnish stellate ganglion block to any veteran who—(1)is enrolled in the patient enrollment system under section 1705 of this title;(2)has been diagnosed with post-traumatic stress disorder; and(3)has elected to receive stellate ganglion block after being informed by a qualified health care provider of the risks and benefits of stellate ganglion block.(b)Provision of careThe Secretary may furnish stellate ganglion block under subsection (a) through a medical facility of the Department or through a health care provider specified in section 1703(c) of this title..(2)Clerical amendmentThe table of contents at the beginning of chapter 17 of title 38, United States Code, is amended by inserting after the item relating to section 1720J the following new item:1720K. Provision of stellate ganglion block for certain veterans..(b)Provision to members of the Armed Forces(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074o the following new section:1074p.Provision of stellate ganglion block for certain members(a)In generalThe Secretary shall furnish stellate ganglion block to any member of the Armed Forces (including the reserve components) who is performing or has performed active service and who—(1)is enrolled in the TRICARE program under chapter 55 of this title;(2)has been diagnosed with post-traumatic stress disorder; and(3)has elected to receive stellate ganglion block after being informed by a qualified health care provider of the risks and benefits of stellate ganglion block.(b)Provision of careThe Secretary may furnish stellate ganglion block under subsection (a) through a medical facility of the Department or through a qualified health care provider participating in a Department administered TRICARE health insurance program..(2)Clerical amendmentThe table of contents at the beginning of chapter 55 of title 10, United States Code, is amended by inserting after the item relating to section 1074o the following new item:1074p. Provision of stellate ganglion block for certain members..(c)Update of joint clinical practice guideline(1)Update of guidelineNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall update the guideline published jointly by the Secretaries and titled the VA/DOD Clinical Practice Guideline (CPG) for the Management of PTSD (or such successor guideline) to ensure the guideline—(A)reflects the availability of stellate ganglion block as a therapy option; and(B)includes information on the clinical indicators and contraindicators for such therapy option.(2)NotificationUpon updating the guideline under paragraph (1), the Secretaries shall notify the appropriate congressional committees of such update.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the congressional defense committees (as such term is defined in section 101 of title 10, United States Code); and(B)the Committees on Veterans’ Affairs of the House of Representatives and the Senate.(d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date that is 180 days after the date of the enactment of this Act.